DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 and 09/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitations “receiving sensing data obtained by sensing vicinity by at least one external device from the external device; generating at least one map with respect to a space where the at least one external device is positioned based on the received sensing data; generating a traversability map for traversal of a robot based on feature information of at least one robot among a plurality of robots and the generated map” recited in claim 10 and similarly in claim 1 recites the abstract idea of a mental process.  If a claim limitation, under its broadest reasonable interpretation, recites a limitation that can practically be performed in the human mind, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The above limitations of independent claims 1 and 10 fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively, be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, a human being could mentally receive sensing data through their brain, generate a map with respect to a space where at least one device is positioned based on their received sensing data in their mind, and then generate a traversability map based on feature information of a robot, all in their mind.
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, with respect to claim 1, additional elements include a generic transceiver, generic memory, generic processor, and generic “external device” (Spec. ¶82 “the external device 300 is a robot”). With respect to claim 10, additional elements include a generic “external device”  See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”) This transceiver, memory, processor, and “external device” are therefore generic and are not used to carry out the abstract idea claim limitations. The transceiver, memory, processor, and “external device” constitutes generally linking of the use of the abstract idea to a particular technological environment (i.e. obtaining sensing data to generate an occupancy map for autonomous robot traversal). 
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
In addition, the limitation “receive sensing data obtained by sensing vicinity by at least one external device from the at least one external device” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “control the transceiver to transmit the traversability map to the robot” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional element of a generic transceiver, generic memory, generic processor, and generic “external device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the generic transceiver, generic memory, generic processor, and generic “external device” are passively recited; and do not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the generic transceiver, generic memory, generic processor, and generic “external device” do not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed. 
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The
claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a generic transceiver, generic memory, generic processor, and generic “external device” which implements the abstract idea (e.g., the general purpose generation of an occupancy map which many robots (external device) already have and implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (i.e. obtaining sensing data to generate an occupancy map for autonomous robot traversal).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “obtained by sensing vicinity” in claim 1 and similarly 10 is a relative term which renders the claim indefinite. The term “obtained by sensing vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Spec. ¶15 describes “The at least one processor may identify at least one tile including at least one cell of the second area among the tile and at least one tile in a vicinity of the tile”, however, this seems to be related to an identification – and not sensing. The specification fails to provide a limiting definition of “sensing vicinity” and further fails to provide any guidance or examples at to the metes and bounds of this term, i.e. what may or may not be considered inside, or outside, the range of a “sensing vicinity”. Furthermore, claim 1 recites “obtained by sensing vicinity by at least one external device”. Does this mean, “sensing a vicinity by the external device”, or does this mean “obtained by sensing within a vicinity of the external device”? Claims 2-9 and 11-20 are rejected on the basis of their dependency to rejected independent claims.

The term “identify a first area in a minimum size” in claim 6 and similarly 15 is a relative term which renders the claim indefinite. The term “identify a first area in a minimum size” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. . The specification fails to provide a limiting definition of “minimum size” and further fails to provide any guidance or examples as to the metes and bounds of this term, i.e., what may or may not be considered to be a “minimum size” as opposed to a non-minimum size. It is difficult to understand the terminology of a first area being inside a minimum size – or what this technically means. Claims 7 and 16 are rejected on the basis of their dependency to rejected independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US20170197311A1)(hereinafter “Garcia”) in view of DeCastro (US20200293049A1)(hereinafter “DeCastro”).
	With respect to clam 1 and similarly 10,
	Garcia discloses:
An electronic apparatus comprising: 
and at least one processor configured to: (Garcia ¶46 “robot… includes a processor”)
generate at least one map (Garcia ¶10 “determining, by a computer on board of an autonomous robot, a pixel map of the probability of at least one of absence and presence of an obstacle”)
with respect to a space where the at least one external device1 is positioned based on the received sensing data, (Garcia ¶47 “One 3D sensor 170 can also be included behind the eyes of the robot”; Garcia ¶10 “a pixel map of the probability of at least one of absence and presence of an obstacle in the environment of the robot… an initial map defined around the robot”; Garcia ¶82 “maps are computed in a square area 510 substantially centered on the position of the robot 520.”)
generate a traversability map for traversal of a robot (Garcia ¶69 “maps of probability of absence of obstacles are computed, with a range of [0;1], wherein a probability of 1 indicates an absence of obstacle which is certain, a probability of 0 a presence of obstacle which is certain, and 0.5 an unknown probability of absence of obstacle.”)
based on feature information of at least one robot among the plurality of robots and the at least one generated map, (Garcia ¶83 “Width 530 and pixel dimension 540 of map 510 are a compromise between map size and computational complexity. In a number of embodiments, pixel dimension is a function of a collision avoidance distance. It can be a function of the minimum distance to sense obstacles and stop the robot. In a number of embodiments, this minimum distance is few times smaller than the smallest robot dimension. For example, a pixel dimension 540 of 10 cm can be defined for the robot 100. Using such pixel dimension, the robot occupies the surface of few pixels. Therefore, the pixel dimension 540 is sufficient for a fine detection of obstacles for this kind of robot, while limiting the number of pixels. Width 530 of the map should be designed to cover areas where the robot may face an immediate collision threat”)
Garcia fails to explicitly disclose:
a transceiver
a memory configured to store feature information of each of a plurality of robots;
receive sensing data obtained by sensing vicinity by at least one external device from the at least one external device, through the transceiver
and control the transceiver to transmit the traversability map to the robot.
However, DeCastro, from the same field of endeavor, discloses:
a transceiver; (DeCastro ¶52 “transceiver”)
a memory configured to store feature information of each of a plurality of robots; (DeCastro ¶73 “Process 45 also obtains… from memory- information about that dimensions of the robot.”; DeCastro ¶58 “The fleet management system and each of the mobile robots may include a copy of, or have access to, the same cost map stored in a memory”)
receive sensing data obtained by sensing vicinity by at least one external device from the at least one external device, through the transceiver, (DeCastro ¶52 “each mobile robot may include a transmitter and receiver pair, such as a transceiver… A transmitter/receiver pair on a robot is referred to as a robot pair and a transmitter/receiver pair on a mounted detector is referred to as a remote pair. The robot pairs and remote pairs may be configured to transmit, to receive, or to transmit and to receive information from detectors in the space.”) 
and control the transceiver to transmit the traversability map to the robot.  (DeCastro ¶54 “the control system may transmit, to the robot, updates to the cost map, an entire new cost map containing updates, or information identifying a selected route independent of the cost map. A controller on the robot may receive that information via its robot pair”; DeCastro ¶52 “The control system may then transmit information that is based on that processing to a mobile robot.” DeCastro ¶53 “These processing devices in the detector may be used to identify an object using any of the techniques described herein and to output, via the remote pair, information about the detected object to the control system or to a robot directly.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement a memory storing feature information of robots, as well as a transceiver to receive sensing data and send a traversability map to a robot, as taught by DeCastro, in the system of Garcia, in order to transmit updates to a map which includes a robot’s location. This improves the accuracy of the map. (DeCastro ¶54 “transmit… updates”; DeCastro ¶47 “cost map may be located on each robot… act as references for the robot… map also… include measurements indicating the size and locations of… landmarks… located in space”)

Claims 2-4, 8-9, 11-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of DeCastro, further in view of Bushman (US20170001311A1)(hereinafter “Bushman”).
With respect to clam 2 and similarly 11,
Garcia in view of DeCastro discloses:
wherein feature information of each of the plurality of robots comprises information about a size, (Garcia ¶83 “Width 530 and pixel dimension 540 of map 510 are a compromise between map size and computational complexity. In a number of embodiments, pixel dimension is a function of a collision avoidance distance. It can be a function of the minimum distance to sense obstacles and stop the robot. In a number of embodiments, this minimum distance is few times smaller than the smallest robot dimension. For example, a pixel dimension 540 of 10 cm can be defined for the robot 100. Using such pixel dimension, the robot occupies the surface of few pixels. Therefore, the pixel dimension 540 is sufficient for a fine detection of obstacles for this kind of robot, while limiting the number of pixels. Width 530 of the map should be designed to cover areas where the robot may face an immediate collision threat”)
and a traversal type for each of the plurality of robots, (Garcia ¶46 “the balls that the robot uses as wheels”)
and wherein the at least one map comprises at least one of: 
a map including a plurality of cells mapped with probability information about presence of an object, respectively, (Garcia ¶1 “the creation of a local map of probability of one of absence and presence of obstacles.”)
or a map including a plurality of cells mapped with height information indicative of a height of an object, respectively.  
Garcia in view of DeCastro fails to explicitly disclose:
wherein feature information of each of the plurality of robots comprises information about a height
However, Bushman, from the same field of endeavor, discloses:
wherein feature information of each of the plurality of robots comprises information about a height, (Bushman ¶46 “The robot 100 therefore has a height envelope short enough to pass under furniture and fixtures, such as couches and cabinet overhangs, for example, without a single raised feature on the top surface 101 impeding movement. The dual purpose receiver thus allows the robot 100 to navigate and detect obstacles as well as to detect peripherals with a single array of sensors 510 and receivers 524. An omnidirectional raised sensor on the highest point of the robot can detect 360 degrees around the robot, but the effectively raised height of a robot with an omnidirectional sensor limits the cleaning areas to those with clearance higher than the highest point of the robot.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the robot’s height information, as taught by Bushman, in the system of Garcia in view of DeCastro in order to determine if the robot can go under certain objects – improving traversability. (Bushman ¶46 “The robot 100 therefore has a height envelope short enough to pass under furniture and fixtures, such as couches and cabinet overhangs, for example, without a single raised feature on the top surface 101 impeding movement.”)

With respect to clam 3 and similarly 12,
Garcia in view of DeCastro, further in view of Bushman discloses:
wherein the at least one processor is further configured to:
identify whether the robot is traversable or not in each of the plurality of cells (Garcia ¶93 “After probability update procedure 320 the sensor family map still has a probability of absence of obstacle of 0.5 in all its pixels. At step 330, a single sensor observation is applied, and pixels where an absence or presence of obstacle has been detected are filled. Sensor has detected obstacle pixels 830a and fills them with a probability of absence of obstacle of 0, and obstacle free pixels 820a, and fills them with a probability of absence of obstacle of 1. All pixels 810a where the sensor hasn't observed anything keep a probability of absence of obstacle of 0.5.”)
based on 
information mapped to each of the plurality of cells (Garcia ¶79 “Therefore, a 3D point obstacle returned by a laser sensor may update sensor family map 330 by first setting in the map 330 a probability of absence of obstacle of 0 in the pixel located at this 3D point in the fixed coordinate system, and set a probability of absence of obstacle of 1 at all pixels located in a line between the 3D point and the laser sensor in the fixed coordinate system”)
and feature information of the robot, (Bushman ¶46 “The robot 100 therefore has a height envelope short enough to pass under furniture and fixtures, such as couches and cabinet overhangs, for example, without a single raised feature on the top surface 101 impeding movement. The dual purpose receiver thus allows the robot 100 to navigate and detect obstacles as well as to detect peripherals with a single array of sensors 510 and receivers 524. An omnidirectional raised sensor on the highest point of the robot can detect 360 degrees around the robot, but the effectively raised height of a robot with an omnidirectional sensor limits the cleaning areas to those with clearance higher than the highest point of the robot.”)
and generate the traversability map including a plurality of cells mapped with traversability information indicating whether the robot is traversable, respectively.  (Garcia Fig. 5; Garcia ¶81 “The square 500 represents the limits of the environment where the robot evolves. This environment may be a single room. The robot 100 is located in the position 520. In a number of embodiments, this area is designed to cover all areas where the robot may face an immediate threat of collision with an obstacle.”)

With respect to clam 4,
Garcia in view of DeCastro, further in view of Bushman discloses:
wherein the at least one processor is further configured to: 
receive, from the at least one external device, subsequent sensing data through the transceiver, (DeCastro ¶52 “The robot pairs and remote pairs may be configured to transmit, to receive, or to transmit and to receive information from detectors in the space.”)
and update the generated map by updating (DeCastro ¶54 “The information from the detectors may be used to adjust costs on routes in that cost map. A controller on the robot may then select the route having the least cost. In some implementations, the control system may transmit, to the robot, updates to the cost map, an entire new cost map containing updates, or information identifying a selected route independent of the cost map. A controller on the robot may receive that information via its robot pair and use that information to update the cost map and/or to control its movement along the selected route.”)
at least one of height information or 
probability information mapped to at least one cell among a plurality of cells of the generated map based on subsequent sensing data.  (Garcia ¶93 “Sensor family map 800a represents the state of a sensor family map 340 after a first sensor family map update procedure 320, 330. For the first sensor family map update procedure, previous sensor family map 310 is initialized with a probability of absence of obstacle of 0.5. After probability update procedure 320 the sensor family map still has a probability of absence of obstacle of 0.5 in all its pixels. At step 330, a single sensor observation is applied, and pixels where an absence or presence of obstacle has been detected are filled. Sensor has detected obstacle pixels 830a and fills them with a probability of absence of obstacle of 0, and obstacle free pixels 820a, and fills them with a probability of absence of obstacle of 1. All pixels 810a where the sensor hasn't observed anything keep a probability of absence of obstacle of 0.5.”)

With respect to claim 8 and similarly 17
Garcia in view of DeCastro, further in view of Bushman discloses:
 	wherein the at least one map further comprises at least one of: 
a map including a plurality of cells mapped with information about a zone of each of the plurality of cells, (Garcia ¶94 “Sensor family map procedure brings all pixel values closer to unknown probability of absence 0.5. Therefore, the obstacle pixels observed in previous observation 830b have a probability of absence of obstacle slightly higher than 0, and obstacle free pixels observed during the first observation 820b have a probability of absence of obstacle slightly lower than l. In addition, the second observation from the sensor has observed new obstacle and obstacle free zones. Therefore, obstacle pixels 840b are filled with a probability absence of obstacle of 0, and obstacle free pixels 850b are filled with a probability of absence of obstacle of 1.”)
 	or a map including a plurality of cells mapped with information about a direction and an intensity of magnetic field of each of the plurality of cells.  

	With respect to claim 9 and similarly 18,
Garcia in view of DeCastro, further in view of Bushman discloses:
	wherein the traversal type comprises at least one of a wheel type, (Garcia ¶46 “the robot uses as wheels”)
 a flight type, 
 	or a walking type.  

	With respect to claim 20
Garcia in view of DeCastro, further in view of Bushman discloses:
wherein a size of the robot affects a traversable area of the robot.  (Bushman ¶69 “As the robot encounters a chair leg during forward motion, the robot can therefore detect not just a general obstacle, but the size and edges of the chair leg. The robot can therefore determine that there is room to maneuver around the detected small dark-colored obstacle 605, and continue forward motion. As the detection zone V extends to distance 615 laterally from the sides of the robot body 110, the robot can, for example, travel under a chair while detecting chair legs on either side of the robot body 110 since the robot 100 has determined the edges of the chair legs”; Size of the robot allows it to go under chair legs; Bushman ¶48 “This overlapping array of bounded detection volumes V is particularly advantageous for a square front robot 100, allowing the robot 100 to avoid travelling into a narrow passageway that would prevent the robot 100 from turning in place. Unlike a round-profile robot which is symmetric and presents the same perimeter at all orientations as the round-profile robot turns, a square-front robot 100 has comers which extend beyond the circular profile of the back of the robot. Referring to FIG. SA, the rounded surfaces l07a,b of the corners of the robot 100 need sufficient clearance to tum as the robot body 110 rotates in place. Having overlapping bounded detection volumes V that extend a distance 615 beyond the sides of the robot body 110 insures that the robot 100 can detect if an object is a post easily navigated around or a larger obstacle that would prevent turning in place. The robot 100 is, therefore, able to determine whether there is sufficient clearance on either side of the robot to enable turning.”; Size of the robot allows it to turn.)

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of DeCastro, further in view of Bushman, and further in view of Myeong (US20090149990A1)(hereinafter “Myeong”).
With respect to clam 5 and similarly 14,
Garcia in view of DeCastro, further in view of Bushman discloses:
wherein the at least one processor is further configured to: 
based on the generated map and the updated map, (Garcia ¶23 “each map among the plurality of initial maps”; Garcia ¶70 “fused map is formed 360 by merging information from each sensor family map”)
update the traversability map mapped to at least one cell (Garcia ¶23 “each map among the plurality of initial maps is updated using data acquired from a different set of sensors, which groups sensors that observe the same type of obstacles.”)
included in at least one tile (Garcia Fig. 5, the entire map could be 1 tile)
and control the transceiver to transmit traversability information included in an updated tile to the robot to enable the robot to update the traversability map. (DeCastro ¶54 “The information from the detectors may be used to adjust costs on routes in that cost map. A controller on the robot may then select the route having the least cost. In some implementations, the control system may transmit, to the robot, updates to the cost map, an entire new cost map containing updates, or information identifying a selected route independent of the cost map. A controller on the robot may receive that information via its robot pair and use that information to update the cost map and/or to control its movement along the selected route.”)
Garcia in view of DeCastro, further in view of Bushman fails to explicitly disclose:
Wherein the traversibility map is divided into a plurality of tiles
However, Myeong, from the same field of endeavor, discloses:
Wherein the traversibility map is divided into a plurality of tiles (Myeong ¶14 “a coarse map generation unit to generate a coarse map composed of a plurality of cells; a fine map generation unit to generate a fine map composed of a plurality of sub-cells into which at least one of the plurality of cells is divided”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to divide a traversability map into a plurality of tiles, as taught by Myeong, in the system of Garcia in view of DeCastro, further in view of Bushman, in order to allow a mobile robot to clean an entire area without leaving any small area untouched. (Myeong ¶8 “In order for the mobile robot to cover a wide area, a cell decomposition, which divides the whole area into a plurality of cells”; Myeong ¶12 “According to this method, however, since the unit of movement is in the range of 20-25 cm and the coarse map is updated with such a degree of resolution, nonmovement of the robot frequently occurs even in an area where the robot can move due to the actual size of the mobile robot, and thus the movement of the mobile robot in every nook and comer becomes impossible.”)

With respect to clam 6 and similarly 15,
Garcia in view of DeCastro, further in view of Bushman, and further in view of Myeong discloses:
wherein the at least one processor is further configured to: 
identify at least one cell of which mapped information is changed by comparing 
information mapped to the generated map (Garcia ¶72 “At step 320, a procedure is applied for updating pixel values of previous map 310… This update procedure fills each pixel where sensor has observed an absence of obstacle with probability of absence of obstacle of 1, and each pixel where sensor has observed a presence of obstacle by a probability of absence of obstacle of 0. Once map 320 has been updated with observations from each sensor that belongs to its sensor family, it is transformed into sensor family map 340 that contains all information available at the time from one family of sensors.”)
and information mapped to the updated map on a cell unit, (Garcia ¶94 “Sensor family map 800b represents the state of a sensor family map 340 after a second sensor family map update procedure 320, 330. Therefore sensor family map 800a is used as previous sensor family map 310 for the sensor family map update procedure. Sensor family map procedure brings all pixel values closer to unknown probability of absence 0.5. Therefore, the obstacle pixels observed in previous observation 830b have a probability of absence of obstacle slightly higher than 0, and obstacle free pixels observed during the first observation 820b have a probability of absence of obstacle slightly lower than 1. In addition, the second observation from the sensor has observed new obstacle and obstacle free zones. Therefore, obstacle pixels 840b are filled with a probability absence of obstacle of 0, and obstacle free pixels 850b are filled with a probability of absence of obstacle of 1.”)
identify a first area (Myeong (¶14 “sub-cells”)
in a minimum size2 including at least one cell of which the mapped information is changed in a tile, (Myeong ¶78 “sub-cells”)
by each tile of the updated map, (Myeong ¶14 “course map… fine map”)
identify a second area including the first area (Myeong ¶14 “fine map composed of a plurality of sub-cells”
and a third area (Myeong ¶14 “a course map composed of a plurality of cells”)
including the second area (Myeong ¶14 “a course map composed of a plurality of cells… a fine map composed of a plurality of sub-cells into which at least one of the plurality of cells divided”)
based on the size of the robot, (Myeong ¶12 “the moving path of the robot is controlled using a coarse map in the range of 20-25 cm that corresponds to the size of a suction port of the mobile robot, and thus a real-time map preparation becomes possible”; Myeong ¶40 “In the case where the size of the mobile robot 110 is about 40 cm, it is preferable that the size of the respective cell constituting the coarse map is about 20-25 centimeters corresponding to the size of a suction port of the mobile robot 100.”)
identify traversability information of each of the plurality of cells of the second area based on a size of the robot (Myeong ¶12 “the moving path of the robot is controlled using a coarse map in the range of 20-25 cm that corresponds to the size of a suction port of the mobile robot, and thus a real-time map preparation becomes possible”; Myeong ¶43 “the coarse map is composed of a plurality of cells having a specified size, and the respective cell includes… path information)
and information mapped to each of the plurality of cells of the third area, (Myeong ¶43 “the coarse map is composed of a plurality of cells… includes obstacle existence/nonexistence information”) 
and update traversability information mapped to at least one cell included in the at least one tile based on the identified traversability information.  (Myeong ¶76 “update the fine map 152, information stored in the cells of the coarse map 142 that indicates the area through which the mobile robot 100 has moved, for example, a probability value of obstacle existence, is updated in accordance with the position information of obstacles sensed by the obstacle sensing unit 130”)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of DeCastro, further in view of Bushman, further in view of Myeong, and further in view of Fukuchi (US20060241827A1)(hereinafter “Fukuchi”).
With respect to claim 7 and similarly 16,
Garcia in view of DeCastro, further in view of Bushman, and further in view of Myeong discloses:
	wherein the at least one processor is further configured to: 
identify at least one tile including at least one cell of the second area among the tile (Myeong ¶14 “fine map composed of a plurality of sub-cells”. Here the fine map is the second area, and also a tile)
and update traversability information mapped to at least one cell of the identified at least one tile based on the identified traversability information.  (Myeong ¶76 “update the fine map 152”; Myeong ¶83 “If it is judged that the obstacle exists, the fine map generation unit 150 generates the fine map 152 around the obstacle S222.”)
Garcia in view of DeCastro, further in view of Bushman, and further in view of Myeong fails to disclose:
identifying a tile in the vicinity of a tile that includes a cell of a second area
However, Fukuchi, from the same field of endeavor, discloses:
identifying a tile in the vicinity of a tile that includes a cell of a second area (Fukuchi ¶60 “If it is judged that the point P serves as data on and near the floor in Step SP12, the obstacle environment map updating section 4 updates both the cell (i, j) in the grid 1 and the cell (i, j) in the grid 2 to which the point P belong by using value EMPTY that indicates that no obstacle is found there (Step S13 and Step S14) and then ends the process.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the identification of a tile in the vicinity of a tile that includes a cell of a second area, as taught by Fukuchi, in the system of Garcia in view of DeCastro, further in view of Bushman, and further in view of Myeong, in order to reduce noise when creating an occupancy map (Fukuchi ¶66 “Thus, the obstacle observed by the robot apparatus 1 in the environment can be expressed by the grids of the two different layers by means of the above-described process. The grids are expressed by the existence probability of an obstacle p(c) for each cell. When each cell is updated, it is not updated by overwriting but statistically so that it is possible to draw an obstacle environment map that is robust to noises such as recognition errors.”).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of DeCastro, further in view of Bushman, and further in view of Chae (US20190370691A1)(hereinafter “Chae”).
With respect to claim 19,
Garcia in view of DeCastro, further in view of Bushman discloses:
	wherein the wheel type relates to movement through rotation, (Garcia ¶46 “the balls that the robot uses as wheels”; balls rotate)
  	and wherein the walking type relates to movement of two or more legs.  Garcia ¶46 “The invention can be easily implemented in a robot which is fit for walking as, for example, the Nao™ robot3.”)
Garcia in view of DeCastro, further in view of Bushman fails to explicitly disclose:
	wherein the flight type relates to movement above a ground surface,
	However, Chae, from the same field of endeavor, discloses:
wherein the flight type relates to movement above a ground surface, (Chae ¶97 “The robot 100a, to which the AI technology is applied, may be implemented as… an unmanned flying robot”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the flying robot type, as taught by Chae, in the system of Garcia in view of DeCastro, further in view of Bushman, in order to avoid obstacles by flying over them. (Chae ¶4 “a robot cleaner proceeds to clean while avoiding obstacles”; Chae ¶5 “in an area including many obstacles, the robot cleaner can be restricted because its cleaning requires a long time or its movement is limited”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/
Examiner, Art Unit 3667                                                                                                                                                                                           
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶82 “the external device 300 is a robot separate from the robot 200 for receiving the traversability map 20, but this is for convenience of description, and the external device 300 can be the robot 200 for receiving the traversability map 20.”
        2 In view of 112(b) rejection
        3 Nao robot has 2 legs for walking. See, for example, cs.cmu.edu, “Walk Control”, available at: https://www.cs.cmu.edu/~cga/nao/doc/reference-documentation/naoqi/motion/control-walk.html